—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated December 4, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff has failed to raise a triable issue of fact that the damages he sought to recover for the injuries he allegedly sustained after being struck by falling bales of corrugated cardboard were recoverable on any theory pleaded against the defendant (see, Bernstein v City of New York, 69 NY2d 1020; Vinicio v Marriott Corp., 217 AD2d 656). Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted (see, Zuckerman v City of New York, 49 NY2d 557). Miller, J. P., Ritter, Krausman and Florio, JJ., concur.